         Case 3:20-cv-00011-BAJ-SDJ            Document 1       01/07/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA
____________________________________
 CAROLYN CLARK,                           )
                                          )
      v.                                  )
                                          )
 STATE OF LOUISIANA, DEPARTMENT           )
 OF PUBLIC SAFETY & CORRECTIONS,          )
 PUBLIC SAFETY SERVICES OFFICE OF )
 MOTOR VEHICLES; and KEVIN W.             )
 REEVES, in his official capacity only,   )

               Defendants.

                                          COMPLAINT
       NOW COMES Plaintiff, Carolyn Clark, by and through undersigned counsel, who file this

Complaint. In support, she states the following:

I.     INTRODUCTION

       1.      Driving facilitates the movement of people and goods and is an important aspect of

Louisiana society. The State of Louisiana, Department of Public Safety & Correction, Office of

Motor Vehicles, has implemented rules and regulations to govern and control the testing and

licensure of Louisiana drivers and to issue and renew drivers’ licenses.

       2.      Alarmingly, however, Defendants have implemented policies and procedures that

facially discriminate against individuals with disabilities, including Ms. Clark

       3.      Even worse, on Friday, September 20, 2019, Ms. Clark requested a reasonable

accommodation, which was denied, and her valid concern about the State’s violation of her rights

was openly mocked by Defendants’ employee.

       4.      Defendants’ treatment of Ms. Clark violates federal anti-discrimination laws.

Ms. Clark now seeks injunctive and declaratory relief, damages (compensatory and nominal), and

attorneys’ fees/costs for the Defendants’ disparate treatment discrimination and failure-to-



                                                   1
         Case 3:20-cv-00011-BAJ-SDJ              Document 1         01/07/20 Page 2 of 13




accommodate.

       5.      With regards to Ms. Clark’s request for nominal damages, it is her position that

even an award of nominal damages would confer significant civil rights to the public, as a

judgment in her favor against the State of Louisiana, regardless of the amount, would deter the

State of Louisiana from discriminating against individuals with disabilities in the future.

II.    JURISDICTION AND VENUE

       6.      Ms. Clark’s claims arise under federal civil rights law. This Court has jurisdiction

over Ms. Clark’s claims of federal rights violations under Title II of the Americans with

Disabilities Act and the Rehabilitation Act, which are enforceable in this Court pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3).

       7.      The venue is proper in the Middle District of Louisiana under 28

U.S.C. § 1391(b)(2). A substantial part of the events giving rise to these claims occurred in East

Baton Rouge Parish, which is situated in the Middle District of Louisiana.

III.   THE PARTIES

       8.      Ms. Clark is an individual with a disability residing in East Baton Rouge Parish,

Louisiana. She is of suitable age and capacity to file this suit.

       9.      Ms. Clark is a person with a disability. See 42 U.S.C. § 12132. Ms. Clark has

significantly impaired ability to stand and walk.

       10.     As a result of her disability, Ms. Clark requires a wheelchair for mobility.

       11.     Ms. Clark’s disability prevents her from engaging in major life activities such as

walking and standing. See 28 C.F.R. § 35.104(2).

       12.     Colonel Kevin W. Reeves is the Deputy Secretary for the Department of Public

Safety & Corrections. As the Deputy Secretary, he oversees the Office of Motor Vehicles.




                                                    2
         Case 3:20-cv-00011-BAJ-SDJ               Document 1     01/07/20 Page 3 of 13




Defendant Reeves is sued in his official capacity for injunctive and declaratory relief and attorneys’

fees/costs.

        13.     The State of Louisiana, Department of Public Safety & Corrections, Public Safety

Services Office of Motor Vehicles is an agency of the State of Louisiana. It is a recipient of federal

financial assistance as that term is used in the Rehabilitation Act.

        14.     Collectively, both defendants are referred to as “the State of Louisiana.”

IV.     FACTS
        A.      Ms. Clark Seeks to Update Her Driver’s License with Her New Address.
        15.     Ms. Clark has a driver’s license issued by the State of Louisiana.

        16.     Ms. Clark is enrolled at Louisiana State University and is pursuing a Ph.D. in

Virology.

        17.     As a student, Ms. Clark frequently changes residences based on her ever-changing

schedule, budget, and personal situation.

        18.     Ms. Clark is aware of the legal requirement to update her driver’s license and car

registration.

        19.     As a law-abiding citizen, Ms. Clark makes it a habit to update her driver’s license

and car registration, as required by State law.

        20.     Having recently moved to a different residence in the City of Baton Rouge, on

Friday, September 20, 2019, Ms. Clark went to the Louisiana Office of Motor Vehicles in Baton

Rouge to update the address on her driver’s license and car registration.

        21.     Ms. Clark was using her wheelchair when she arrived at the Office of Motor

Vehicles. After waiting in line, Ms. Clark was summoned forward and informed the employee that

she was there to update the address on her driver’s license.

        22.     Instead of reissuing Ms. Clark’s driver’s license with the updated address, the State


                                                   3
         Case 3:20-cv-00011-BAJ-SDJ            Document 1       01/07/20 Page 4 of 13




of Louisiana’s employee handed Ms. Clark a lengthy, three-page document entitled

“Medical/Vision Examination Form.”

       23.       Ms. Clark was informed that she had thirty (30) days to have the form completed

by a doctor and to file the answers with the Office of Motor Vehicles. Ms. Clark was informed that

if she did not have the form completed, her license would be suspended.

       24.       Ms. Clark was shocked and took the form back to her home for evaluation.

       25.       The form requires Ms. Clark to answer invasive questions related to a wide array

of medical issues that have nothing to do with her disability, limitations, or ability to operate a

motor vehicle.

       26.       For example, through the form the State of Louisiana demanded that Ms. Clark to

answer questions about the function of her pancreas, her hearing, and her mental health—even

though Ms. Clark’s disability has no relation to those bodily functions.

       27.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark has “any neurological disorder.”

       28.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark—who is twenty-three years old—has “any signs of Parkinsonism.”

       29.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark has any “symptoms of any mental disorder.”

       30.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark had ever been treated in a mental hospital.

       31.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

and describe Ms. Clark’s usage of “alcohol or drugs.”

       32.       Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose




                                                 4
         Case 3:20-cv-00011-BAJ-SDJ             Document 1       01/07/20 Page 5 of 13




whether Ms. Clark is “mentally deficient.”

       33.     Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark has a “history of diabetes.”

       34.     Through the form, the State of Louisiana demanded that Ms. Clark’s doctor disclose

whether Ms. Clark has had any visual, rental, vascular, or neurological “abnormalities.”

       35.     Through the form, the State of Louisiana demanded that Ms. Clark’s also go to an

optometrist or ophthalmologist and complete a lengthy disclosure related to her vison levels, both

with and without corrective lenses.

       36.     Most, if not all, of the above information is entirely irrelevant to Ms. Clark’s ability

to operate a motor vehicle.

       37.     Even worse, the State of Louisiana demanded that Ms. Clark authorize the State to

use and disseminate the above information to any “individuals or groups” that the State considers

“necessary and appropriate.” Specifically, the form provides a release statement above a signature

line which reads as follows: “the Louisiana Department of Public Safety and Corrections can

release this information to such individuals or groups as may be considered necessary and

appropriate to determine my ability to safely operate a motor vehicle.”

       38.     After reading the above form, Ms. Clark returned to the OMV to speak with a

supervisor regarding why she was asked to complete the lengthy form and irrelevant information.

Ms. Clark was accompanied by her boyfriend, Mr. Philip Emden.

       39.     Ms. Clark asked to speak to a manager. Ms. Clark spoke with floor supervisor by

the name of “Kathy” who is believed to be of badge number 797.

       40.     Ms. Clark asked the floor supervisor whether she actually had to complete all of

the form, even though the majority of it did not relate to her disability. The floor supervisor would




                                                  5
         Case 3:20-cv-00011-BAJ-SDJ               Document 1       01/07/20 Page 6 of 13




not state whether Ms. Clark was obligated to complete the entirety of the form.

        41.     In response to the floor supervisor’s refusal to permit Ms. Clark to complete a

limited version of the form, Ms. Clark responded by stating “this is discrimination.”

        42.     In response Ms. Clark’s statement that she was being discriminated against,

Defendants’ floor supervisor openly mocked and threated Ms. Clark by stating “Well don’t fill out

the form and see what happens in thirty days.”

        43.     Shocked at the entire situation, and with no alternative accommodation offered by

the floor supervisor, Ms. Clark left the Office of Motor Vehicles facility.

        44.     Not wanting her license to be suspended, Ms. Clark begrudgingly had her physician

complete the lengthy and invasive form.

        45.     Ms. Clark had to pay $40.00 co-pay to her doctor to have the form completed.

        46.     Additionally, Ms. Clark missed three days of work between the time that was taken

up at the Office of Motor Vehicles facility, a visit to her doctor, and her return visit to file the form.


        B.      Ms. Clark Investigates and Learns That There is No Reasonable Basis for the
                State’s Collection of Any of the Information on the Form.
        47.     Upset that her rights under the ADA had been violated, Ms. Clark reported the issue

to the State inspector general’s office. After exchanging emails with the State inspector general’s

office, an individual from the State inspector general’s office followed up with the Office of Motor

Vehicles and a manager of the “medical unit” contacted Ms. Clark.

        48.     The manager of the medical unit said it is their policy to issue the Medical/Vision

Examination Form to anyone with a visible disability and that it was an oversight that Ms. Clark

had not been issued one at any point in the last three years.

        49.     The manager of the medical unit said that Ms. Clark should not have been required

to complete any part of it. The manager agreed that some of the questions are not relevant to the


                                                    6
         Case 3:20-cv-00011-BAJ-SDJ             Document 1       01/07/20 Page 7 of 13




ability to drive safely and said it would be “worth looking at” whether to remove some of the

questions.

        50.     Ms. Clark then asked whether a nurse or physician or any medical professional

reviewed the information.

        51.     In response, the manager sounded confused and said “no, just us.”

        52.     Upon information and belief, State of Louisiana’s bureaucrats are not qualified to

interpret the detailed medical information that the State of Louisiana is collecting from individuals

with disabilities.

        53.     Thus, despite lacking the ability to even meaningfully evaluate the data, the State

of Louisiana is coercing individuals with disabilities into disclosing the minutiae of their medical

conditions. The State of Louisiana is collecting this information using threats and mockery. And

the State demands that individuals with disabilities authorize the State to disclose this information

to any “individuals or groups” that it considers “necessary and appropriate.”

        C.      Ms. Clark Was Subjected to Discrimination Under Title II of the ADA and
                The Rehabilitation Act
        54.     By and through the State of Louisiana’s conduct detailed above, Ms. Clark was

subjected to discrimination under the ADA/RA.

        55.     Almost twenty years ago, the First Circuit noted that applying an addition on an

application simply because she has a disability is not acceptable conduct under the ADA. Theriault

v. Flynn, 162 F.3d 46, 49 (1st Cir. 1998).

        56.     Despite the passage of more than twenty years, the State of Louisiana is actively

subjecting persons with disabilities to disparate treatment on the basis of their disability.

        57.     As is set forth above, the State of Louisiana has adopted a policy under which it

can unliterally “eyeball” a person with a disability and demand that they provide exhaustive and



                                                  7
           Case 3:20-cv-00011-BAJ-SDJ           Document 1       01/07/20 Page 8 of 13




extensive personal information. Non-disabled persons, and persons with disabilities who do not

“look disabled,” are not subject to this invasion of their privacy.

       58.     By and through the above procedures, the State of Louisiana has developed a

policy/procedure where individuals with mobility-related disabilities are singled out and treated

differently solely on account of their disability.

       59.     Further, upon information, the State of Louisiana has acted arbitrarily and has relied

upon happenstance and guesswork in implementing this policy. Specifically, the State of

Louisiana’s OMV clerks are understood by Ms. Clark to be poorly trained and to inconsistently

distribute the medical form.

       60.     Ms. Clark made a request to the OMV floor supervisor that she only be required to

complete a segment of the form related to her disability. While referencing the State of Louisiana’s

demand that she complete the entire medical form, Ms. Clark also stated “this is discrimination.”

Through her statements, Ms. Clark requested a reasonable accommodation under ADA/RA.

       61.     Instead of providing Ms. Clark with her requested accommodation/modification,

the State of Louisiana chose to respond by outright denying Ms. Clark’s request for reasonable

accommodation.

       62.     The State’s employee offered no explanation for her denial of Ms. Clark’s request

for accommodation and, in fact, mocked and threatened Ms. Clark when she challenged the illegal

conduct.

       63.     In addition to failing to provide a needed reasonable accommodation/modification,

the State of Louisiana refused and/or failed to engage in an interactive dialogue or otherwise work

with Ms. Clark to develop an alternative accommodation.

       64.     By and through its conducted, the State of Louisiana limited a qualified individual




                                                     8
         Case 3:20-cv-00011-BAJ-SDJ              Document 1       01/07/20 Page 9 of 13




with a disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by

others receiving the aid, benefit, or service.

       65.     By and through its conducted, the State of Louisiana utilize criteria or methods of

administration that have the effect of subjecting qualified individuals with disabilities to

discrimination on the basis of disability.

       66.     By and through its conducted, the State of Louisiana administered a licensing or

certification program in a manner that subjects qualified individuals with disabilities to

discrimination on the basis of disability.

       67.     By and through its conducted, the State of Louisiana established requirements for

the programs or activities of licensees that subject qualified individuals with disabilities to

discrimination on the basis of disability.

       68.     By and through its conducted, the State of Louisiana imposed or applied eligibility

criteria that screen out or tend to screen out an individual with a disability.

       69.     By and through her interaction with the OMV staff members and floor manager,

Ms. Clark gave the State of Louisiana notice of disability, limitations, and needed accommodation.

The State of Louisiana had an opportunity to accommodate Ms. Clark or engage in an interactive

dialogue to agree upon an alternative accommodation.

       70.     By and through its conducted, the State of Louisiana denied Ms. Clark services on

account of her disability. By refusing to reprint Ms. Clark’s license with the updated license on

September 20, 2019, Ms. Clark was denied services on account of her disability.

       71.     The State of Louisiana made an intentional choice to deny Ms. Clark’s request for

reasonable accommodation.

       72.     The State of Louisiana had notice of Ms. Clark’s disability, limitations, and need




                                                   9
         Case 3:20-cv-00011-BAJ-SDJ             Document 1        01/07/20 Page 10 of 13




for accommodation, but nonetheless chose to deny Ms. Clark’s request for reasonable

accommodation.

        73.     By and through the acts set for above, the State of Louisiana committed

“intentional discrimination” has that phrase is understood under Fifth Circuit case law.

V.      CLAIMS FOR RELIEF

                    Violation of the ADA and the Rehabilitation Act
                                     (All Defendants)

        74.     Ms. Clark realleges and incorporates each and every foregoing paragraph.

        75.     Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.

        76.     Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794. The Rehabilitation Act extends

relief to “any person aggrieved” by discrimination in violation thereof. 29 U.S.C. § 794a(a)(2).

        77.     Title II of The Americans with Disabilities Act and Section 504 of the

Rehabilitation Act require that public entities affirmatively ensure that disabled people have

meaningful access to programs provided.

        78.     At all relevant times, The State of Louisiana, Department of Public Safety &

Correction, Office of Motor Vehicles received federal funds.

        79.     By refusing to provide Ms. Clark a reasonable accommodation, the State of

Louisiana violated Title II of the Americans with Disabilities Act and the Rehabilitation Act.



                                                   10
         Case 3:20-cv-00011-BAJ-SDJ            Document 1       01/07/20 Page 11 of 13




        80.     By failing to modify their policies, procedures, or rules to accommodate Ms. Clark,

the State of Louisiana violated the ADA and the Rehabilitation Act.

        81.     By failing to engage in an interactive dialogue, the State of Louisiana violated the

ADA and the Rehabilitation Act.

        82.     The State of Louisiana uses eligibility criteria that tend to screen out people with

disabilities. 28 C.F.R. § 35.130(b)(8).

        83.     The State of Louisiana failed to provide Ms. Clark with meaningful access to the

services at issue in this case.

        84.     The State of Louisiana failed to provide Ms. Clark with program access to the

services at issue in this case.

        85.     The State of Louisiana discriminated against Ms. Clark with deliberate indifference

to her needs as an individual with a disability.

        86.     Based on the facts alleged above, the State of Louisiana intentionally discriminated

against Ms. Clark.

        87.     Further, the State of Louisiana was purposeful in its choices, which is sufficient to

constitute intentional discrimination under the RA and ADA.

        88.     Ms. Clark suffered the following compensable damages: emotional distress,

isolation, segregation, loss of opportunity, and invasion of her civil rights.

        89.     The harm sustained by Ms. Clark herein is the expected and foreseeable

consequence of the State of Louisiana’s failure to comply with the requirements and mandates of

the ADA and RA. These statutes and accompanying regulations exist to ensure that those with

communication limitations will have full use of places of the programs, services, and activities

offered by individuals with disabilities. When the State of Louisiana failed to adhere to its




                                                   11
        Case 3:20-cv-00011-BAJ-SDJ            Document 1       01/07/20 Page 12 of 13




obligations under the statutes and implementing regulations, it was imminently foreseeable that

those with disabilities would sustain the exact harms alleged by Ms. Clark in this lawsuit.

VI.    RELIEF REQUESTED


        90.    Wherefore Ms. Clark requests judgment be entered against the State of Louisiana

and that the Court grant the following:

           a. Declaratory relief.

           b. A permanent injunction requiring Defendants to comply with the requirements of

               the ADA/RA and to provide the appropriate accommodations and auxiliary aids

               and services to Ms. Clark and others with disabilities.

           c. Judgment against the State of Louisiana for Ms. Clark’s asserted causes of action.

           d. Award nominal and compensatory damages under the ADA/Rehabilitation Act

               against the Department of Corrections and Public Safety.

           e. Award costs and attorney’s fees pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12205,

               28 C.F.R. § 35.175, and 29 U.S.C. § 794a(b).

           f. Issue an order retaining jurisdiction over this matter to ensure that the terms of any

               injunction are fully implemented.

           g. Order such other and further relief, at law or in equity, to which Ms. Clark may be

               justly entitled.



                      Respectfully submitted, this Tuesday, January 7, 2020



                                                     [Signature block on following page]




                                                12
Case 3:20-cv-00011-BAJ-SDJ   Document 1    01/07/20 Page 13 of 13




                                   /s/ Garret S. DeReus _
                                   BIZER & DEREUS, LLC
                                   Garret S. DeReus (LA # 35105)
                                   gdereus@bizerlaw.com
                                   Andrew D. Bizer (LA # 30396)
                                   andrew@bizerlaw.com
                                   Emily A. Westermeier (LA # 36294)
                                   ewest@bizerlaw.com
                                   3319 St. Claude Ave.
                                   New Orleans, LA 70117
                                   T: 504-619-9999; F: 504-948-9996




                              13
